DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending, with claims 12-20 being previously withdrawn. Claims 1-11 are considered below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over “How to Kill Bedbugs on Clothes With Heat in the Dryer” by Stephanie Mitchell (“Mitchell”) in view of U.S. Patent No. 6,694,638 to Krioukov et al. (“Krioukov”) and “Tips for a Better Laundry Day: Solving the Wad of Wet Sheets” by Jennifer Hunter (“Hunter”).
Regarding claim 1, Mitchell teaches a method for eliminating bed bugs infesting a pliable item (pgs. 1-2) comprising operating the dryer to heat the pliable item (pg. 2 “Basic Drying”), and continuing to operate the dryer to heat the pliable item at at least the minimum temperature for a selected period of time after the minimum temperature has been reached, in order to kill the bed bugs in the pliable item (pg. 2 “Basic Drying”).
While Mitchell teaches to preheat the dryer to a minimum temperature of 120 degrees (pg. 2 “Basic Drying”), Mitchell does not explicitly teach calibrating the dryer. Mitchell is silent on providing a substrate comprising interconnected fibers and a temperature sensitive chemical indicator applied to the interconnected fibers, wherein a color of the temperature sensitive chemical indicator changes when the temperature sensitive chemical indicator is exposed to a temperature that heats the temperature sensitive indicator to the minimum temperature; placing 
Krioukov, however, teaches to calibrate a clothes dryer to a temperature of at least 120 degrees F. In doing so, Krioukov teaches providing a substrate (10) comprising interconnected fibers (Col. 3, lines 15-20) and a temperature sensitive chemical indicator applied to the interconnected fibers (Col. 3, lines 20-26), wherein a color of the temperature sensitive chemical indicator changes when the temperature sensitive chemical indicator is exposed to a temperature that heats the temperature sensitive indicator to the minimum temperature (Col. 3, lines 43-50); placing the substrate into a dryer, the substrate being surrounded by the pliable item in a center of the dryer (Col. 3, lines 35-41 and Col. 4, lines 8-12 and lines 26-32, teaching that the substrate is placed in the dryer drum together with the clothing and is thus surrounded by the clothing, especially when the dryer is operating); operating the dryer to heat the pliable item and the substrate surrounded by the pliable item (Abstract; Col. 3, lines 50-67; Col. 4, lines 26-32); determining, using the substrate, a center temperature of the pliable item to be at least the minimum temperature based on a change of the color of the temperature sensitive chemical indicator (Abstract; Col. 3, lines 50-67; Col. 4, lines 26-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mitchell by calibrating the clothes dryer, as taught by Krioukov, in order to ensure that the dryer is operating at a temperature of at least 120 degrees F and can thereby effectively kill bedbugs. 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of the Mitchell, Krioukov, and Hunter combination by surrounding the substrate by the pliable item, as taught by Hunter, in order to more accurately calibrate the dryer temperature, particularly since calibrating a system to a minimum temperature requires accounting for the coldest part of the system.
The combined teachings of Mitchell and Krioukov teaches continuing to operate the dryer to heat the pliable item and the substrate surrounded by the pliable item at at least the minimum temperature for a selected period of time after color of the temperature sensitive chemical indicator changes, in order to kill the bed bugs in the pliable item (Mitchell at pg. 2 “Basic Drying”; Krioukov at Abstract; Col. 3, lines 50-67; Col. 4, lines 26-32).
Regarding claim 2, the combination of Mitchell, Krioukov, and Hunter teaches that placing the substrate into the dryer further comprises placing the substrate at least partially inside the pliable item (Hunter at pgs. 2-3; Krioukov at Col. 3, lines 35-41 and Col. 4, lines 8-12 and lines 26-32, teaching that the substrate is placed in the dryer drum together with the clothing, and 
Regarding claim 3, the combination of Mitchell, Krioukov, and Hunter teaches that placing the substrate into the dryer further comprises: surrounding the substrate by the pliable item (Hunter at pgs. 2-3; Krioukov at Col. 3, lines 35-41 and Col. 4, lines 8-12 and lines 26-32, teaching that the substrate is placed in the dryer drum together with the clothing, and thus the substrate would be wrapped with the pliable item, especially upon operation of the dryer).
Regarding claim 4, the combination of Mitchell, Krioukov, and Hunter teaches that placing the substrate into the dryer further comprises placing at least a portion of the substrate at a center of the pliable item (Krioukov at Col. 3, lines 35-41 and Col. 4, lines 8-12 and lines 26-32; Hunter at pgs. 2-3).
Regarding claim 5, the combination of Mitchell, Krioukov, and Hunter teaches removing the substrate from the pliable item before determining the center temperature of the pliable item (Krioukov at Col. 3, lines 35-41 and Col. 4, lines 8-12 and lines 26-32, teaching that the substrate is placed in the dryer drum together with the clothing, and thus the substrate would have to be removed from the clothing in order to determine the temperature of the chemical indicator). 
Regarding claim 6, the combination of Mitchell, Krioukov, and Hunter teaches that the temperature sensitive chemical indicator comprises at least one of: a liquid crystal; or one or more thermochromic dyes (Krioukov at Col. 3, lines 20-26).
Regarding claim 7, the combination of Mitchell, Krioukov, and Hunter teaches that the temperature sensitive chemical indicator is applied to the interconnected fibers according to a design (Krioukov at FIGS. 1 and 3, teaching the chemical indicator is applied to the fibers in a square design).

Regarding claims 9 and 10, the combination of Mitchell and Krioukov teaches each and every feature of claim 1 as provided above, but it is silent on before placing the substrate into the dryer, placing a second temperature sensitive chemical indicator in the dryer; and heating the air in the dryer until a second color of the second temperature sensitive chemical indicator changes; and removing the substrate from the pliable item before determining the center temperature of the pliable item; and after determining the color has changed, placing a second temperature sensitive chemical indicator; and heating the air in the dryer until a second color of the second temperature indicator changes.
It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part or step, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04. In this case, the disclosure does not provide any patentable significance for placing a second temperature sensitive chemical indicator in the dryer, and removing the substrate from the pliable item; in fact, applicant’s disclosure does not even mention these claim limitations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Mitchell and Krioukov combination by further including the second indicator, in order to repeat the calibration process. 
Regarding claim 11, the combination of Mitchell, Krioukov, and Hunter teaches the selected period of time is no less than 7 minutes (Mitchell at pg. 2).

Response to Arguments
Applicant's arguments filed January 21, 2021 with respect to claims 1-11 have been fully considered but they are not persuasive. 
Applicant’s arguments directed to the rejections under 35 U.S.C. 103 are unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, each and every element of claims 1-11 is taught by the combined teachings of Mitchell, Krioukov, and Hunter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643